Paul Ward, Associate Justice, dissenting. Assuming without deciding that it was proper to bring this proceeding for a declaratory judgment, it is my best judgment that the Order of the trial court should be reversed. It is fairly deducible from the record that appellant married Frank. Russell in 1919; that Russell deserted her in 1923; that the best information shows that he went to the State of Oklahoma; that he has not been heard of since; and that appellant married her present husband in 1936 and has lived with him ever since. Bearing in mind that the question of appellant’s 1936 marriage was not a controversial issue in the opinion, I am of the opinion that certain presumptions of the law fully sustain the position I have taken. Because of the fact that appellant has lived with her present husband for approximately a quarter of a century the law presumes a legal marriage as stated in Phillips v. Phillips, 182 Ark. 206, 31 S. W. 2d 134. Also in view of the factual situation as set out above it must be presumed, under Ark. Stats. § 62-1601, that appellant’s first husband was dead in 1936, having been absent from the State and unaccounted for at that time for a period of approximately 13 years.